In a proceeding for leave to serve and file a late notice of claim, the appeal is from so much of an order of the Supreme Court, Nassau County, dated January 14, 1976, as denied the application as to claimant Cleo Therrien. Order affirmed insofar as appealed from, with $50 costs and disbursements. Since radiation therapy is a form of treatment, the cause of action involved herein accrued at the time of the alleged negligent conduct (see Randall v Weber, 45 AD2d 731; Schiffman v Hospital for Joint Diseases, 36 AD2d 31, mot for lv to app den *91129 NY2d 483). Therefore, the application for leave to serve a late notice of claim was properly denied, since it was not made within the period of time permitted by subdivision 5 of section 50-e of the General Municipal Law. Hopkins, Acting P. J., Martuscello, Cohalan, Margett and Shapiro, JJ., concur.